COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS. 2-05-292-CR
2-05-293-CR
2-05-294-CR
2-05-295-CR      
 
 
GLENDA
ALLISON HALL                                                       APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion To Withdraw Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                                                                                                                                                                                                                    PER
CURIAM
 
 
PANEL D:   DAUPHINOT,
HOLMAN, and GARDNER, JJ.




DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 2, 2006                                                       




[1]See Tex.
R. App. P. 47.4.